In this case it was stipulated and agreed by counsel for plaintiffs in error and by counsel for defendant *Page 101 
in error that the legal questions involved in the above styled cause are identical with those involved in that certain cause wherein the City of Fort Lauderdale, et al., are plaintiffs in error and State, ex rel. Elston Bank and Trust Company, etc., is defendant in error, which last mentioned case has this day been decided by affirming the judgment rendered therein. It has further been stipulated between the counsel aforesaid that this cause may be disposed of upon the basis of the briefs and arguments submitted in the said Fort Lauderdale case this day decided.
Therefore, in accordance with the stipulation of the parties filed herein and in consideration of the disposition of the companion case aforesaid, it is now considered, ordered and adjudged that the judgment of the Circuit Court appealed from in this case be and the same is hereby affirmed.
Affirmed.
WHITFIELD, C.J., and TERRELL, BROWN and BUFORD, J.J., concur.
ELLIS, P.J., not participating.